FOR IMMEDIATE RELEASE Contact: Joseph J. Crivelli Paul Geraghty, President and CEO, HNBC Gregory FCA Communications 610-642-8253 x 123 Phone: 215-513-2391610-228-2100 (direct) Cell 856-607-3869 HARLEYSVILLE NATIONAL CORPORATION AND WILLOW FINANCIAL BANCORP SHAREHOLDERS APPROVE MERGER Harleysville, PA and Wayne, PA—September 10, 2008—Shareholders of Harleysville National Corporation (“HNC”) (NASDAQ: HNBC) and Willow Financial Bancorp, Inc. (NASDAQ: WFBC) today approved the merger of Willow Financial Bancorp with and into HNC.
